 



EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is made and entered
into as of February 21, 2006, by and among Medwave, Inc. a Delaware corporation
(the “Company”), and the undersigned prospective investor (the “Investor”).
1. PURCHASE AND SALE OF SHARES; CLOSING.
     1.1. Purchase and Sale of Shares and Warrants.
          (a) Subject to the terms and conditions of this Agreement, the
Investor agrees to purchase from the Company and the Company agrees to issue and
sell the number of shares (the “Shares”) of common stock of the Company, par
value $0.01 per share (the “Common Stock”), and warrants to purchase that number
of shares of Common Stock equal to 25% of the Shares, in the form of Exhibit A
hereto (the “Warrants”), with each indicated on the Investor’s signature page to
this Agreement and at the aggregate purchase price for such Investor indicated
on the signature page hereto (the “Aggregate Purchase Price”).
          (b) The Investor shall pay the Aggregate Purchase Price by delivering
immediately available good funds in United States Dollars by wire transfer no
later than the Closing Date, as defined in Section 1.4(a) below, to the Company
in accordance with the wire transfer instructions attached hereto as Exhibit B.
     1.2. Aggregate Number of Shares Offered. The Company is simultaneously
entering into multiple agreements in substantially the same form as this
Agreement with certain other investors (the “Other Investors”). Pursuant to this
Agreement and the agreements with the Other Investors, the Company is selling an
aggregate of up to 1,617,614 shares of Common Stock (the “Shares” and
collectively with the Warrants, the “Securities”) at the purchase price per
Security of $2.74 (the “Offering”).
     1.3. Binding Effect of this Agreement. The Investor acknowledges and agrees
that this Agreement shall be binding upon the Investor upon the submission to
the Company of the Investor’s signed counterpart signature page to this
Agreement (the “Subscription”). The execution of this Agreement by the Investor
or solicitation of the investment contemplated hereby shall create no obligation
on the part of the Company to accept any Subscription, in part or in full, or
complete the Offering. The Investor hereby acknowledges and agrees that the
Subscription hereunder is irrevocable by the Investor, and that, except as
required by law, the Investor is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the Investor hereunder and that if the
Investor is an individual this Agreement shall survive the death or disability
of the Investor and shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
     1.4. Delivery of Shares at Closing.
          (a) The completion of the purchase and sale of the Securities (the
“Closing”) shall occur, subject to the satisfaction or waiver of the conditions
set forth in Section 1.5 and

 



--------------------------------------------------------------------------------



 



Section 1.6 (other than those intended to be satisfied at Closing), at the
offices of Goodwin Procter LLP, 53 State Street, Boston, Massachusetts 02109.
The date upon which the Closing actually occurs is herein referred to as the
“Closing Date” (which Closing Date shall be no later than February 21, 2006,
unless such requirement is waived in writing by the Investor).
          (b) Prior to the Closing, the Company shall authorize its transfer
agent to issue and the transfer agent shall issue to the Investor one or more
stock certificates registered in the name of the Investor, or in such name of
nominee(s) designated by the Investor in writing, representing the aggregate a
number of Shares to be purchased by the Investor and the Company shall issue to
the Investor Warrants to purchase the applicable number of Warrant Shares (as
defined below).
     1.5. Conditions to the Company’s Obligation to Complete Purchase and Sale.
Upon acceptance of the Subscription, the Company’s obligation to issue and sell
the Securities to the Investor at Closing is subject to the satisfaction, on or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Investor with prior
written notice thereof:
          (a) Payment of Aggregate Purchase Price. The Investor shall make
payment to the Company by wire transfer of the Aggregate Purchase Price in
accordance with Section 1.1(b); and
          (b) Representations and Warranties; Covenants. The representations and
warranties of the Investor set forth in Article 3 hereof shall be true and
correct as of the date hereof and as of the Closing Date as though made at that
time (except for representations and warranties that speak as of a specific date
(which shall be true and correct as of such date)), and the Investor shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor on or prior to the Closing Date.
     1.6. Conditions to the Investor’s Obligation to Complete Purchase and Sale.
The obligation of the Investor hereunder to purchase the Securities from the
Company at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Investor’s sole benefit and may be waived by the Investor at any time in
its sole discretion by providing the Company with prior written notice thereof:
          (a) Delivery of Securities. The Company shall have delivered to the
Investor the Shares and the Warrants, each registered in the name of the
Investor.
          (b) Opinion of Counsel. Receipt by the Investors of an opinion letter
of Goodwin Procter LLP, counsel to the Company, dated the Closing Date, in
substantially the form attached hereto as Exhibit C;
          (c) Representations and Warranties; Covenants. The representations and
warranties of the Company set forth in Article 2 hereof shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made at that time (except for representations

2



--------------------------------------------------------------------------------



 



and warranties that speak as of a specific date (which shall be true and correct
in all material respects as of such date)), and the Company shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company on or prior to the Closing Date;
     (d) Officer’s Certificate. The Company shall have delivered a certificate,
dated the Closing Date, duly executed on behalf of the Company by its Chief
Executive Officer to the effect set forth in clause (c) above;
     (e) Secretary’s Certificate. The Company shall have delivered a
certificate, dated the Closing Date, duly executed by its Secretary or Assistant
Secretary or other appropriate officer, certifying that the attached copies of
the Company’s Certificate of Incorporation, by-laws and the resolutions of the
Board of Directors or Executive Committee of the Board of Directors approving
this Agreement and the transactions contemplated hereby, are all true, complete
and correct and remain unamended and in full force and effect;
     (f) No Litigation. On the Closing Date, no legal action, suit or proceeding
shall be pending or overtly threatened which seeks to restrain or prohibit the
transactions contemplated by this Agreement.
     (g) No Legal Prohibition. No statute, rule, regulation, executive order,
decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which restricts or prohibits the consummation
of any of the transactions contemplated by this Agreement.
     (h) No Material Adverse Change. There shall have been no material adverse
changes and no material adverse developments in the business, properties,
operations, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, since the date hereof.
     (i) NASDAQ Listing. The Company shall: (i) if required, prepare and file
with the NASDAQ Stock Market a listing application covering the Shares and
Warrant Shares, (ii) use its commercially reasonable best efforts to take all
steps necessary to cause such shares to be approved for listing on the NASDAQ
Stock Market as soon as possible thereafter, (iii) notify the Investor upon such
listing, and (iv) use its commercially reasonable best efforts to maintain the
listing of the Common Stock on the NASDAQ Stock Market.
     (j) Closing Date. The Closing Date must occur on or before February 21,
2006.
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     Except as set forth in the SEC Documents (as defined below), the Company
hereby represents and warrants to the Investor as follows:

3



--------------------------------------------------------------------------------



 



     2.1. Subsidiaries. The Company has no direct or indirect subsidiaries (as
defined by Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”) other than as specified in the SEC Documents (the
“Subsidiaries”).
     2.2. Organization and Qualification. The Company and each of its
Subsidiaries is duly organized and validly existing and is in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), except where the failure to be in good standing would not have a
material adverse effect upon the business, assets, financial condition or
results of operation of the Company and its Subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company and each of its Subsidiaries has full
corporate power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a Material Adverse Effect, and to the Company’s knowledge, no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.
     2.3. Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement and the Warrants have been duly authorized and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the other party hereto, constitutes a valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) to the extent rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, (ii) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and (iii) enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     2.4. Non-Contravention. The execution and delivery of this Agreement, the
issuance, sale and delivery of the Securities to be sold by the Company under
this Agreement, the performance by the Company of its obligations under this
Agreement, the Warrants and/or the consummation of the transactions contemplated
hereby will not (A) conflict with, result in the breach or violation of, or
constitute (with or without the giving of notice or the passage of time or both)
a violation of, or default under, (i) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, license, franchise,
permit, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
its properties may be bound or affected, (ii) the Certificate of Incorporation
or by-laws of the Company or any of its Subsidiaries, or (iii) any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body, governmental agency, arbitration panel or
authority applicable to the Company, any of its Subsidiaries or their respective
properties, except in the case of clauses (i) or (iii) for such conflicts,
breaches, violations or defaults that would not be likely to result in a
Material Adverse Effect, or (B) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any of its Subsidiaries
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other

4



--------------------------------------------------------------------------------



 



evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject. No consent, approval, authorization or other order of,
or registration, qualification or filing with, any court, regulatory body,
administrative agency, self-regulatory organization, stock exchange or market,
or other governmental body is required for the execution and delivery of this
Agreement, the valid issuance, sale and delivery of the Securities to be sold
pursuant to this Agreement other than such as have been made or obtained, or for
any securities filings required to be made under federal or state securities
laws applicable to the Offering.
     2.5. Reporting Status. The Company has filed all documents that the Company
was required to file under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since January 1, 2003 (the “SEC Documents”). The SEC Documents
complied as to form in all material respects with the Securities and Exchange
Commission’s (the “SEC”) requirements as of their respective filing dates, and
the information contained therein as of the date thereof did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
that information contained in any such document has been revised or superseded
by a later filed SEC Document.
     2.6. Capitalization. Immediately prior to the Closing, the authorized
capital stock of the Company consists of 50,000,000 shares of Common Stock,
$0.01 par value per share of which 11,475,416 shares are issued and outstanding
at the close of business on January 31, 2006.
All subscriptions, warrants, options, convertible securities, and other rights
(contingent or other) to purchase or otherwise acquire equity securities of the
Company issued and outstanding as of February 21, 2006, or contracts,
commitments, understandings, or arrangements by which the Company or any of its
Subsidiaries is or may be obligated to issue shares of Common Stock, or
securities or rights convertible or exchangeable for shares of Common Stock, are
as set forth in the SEC Documents. Except as set forth in the SEC Documents, or
as a result of exercises of stock options pursuant to the Company’s stock option
and incentive plan, no Common Stock nor any subscription, warrant, option,
convertible security, or other right (contingent or other) to purchase or
otherwise acquire equity securities of the Company is outstanding on the Closing
Date. The issued and outstanding shares of the Company’s capital stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all applicable federal and state securities laws, and
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities. No holder of Common Stock is
entitled to preemptive or similar rights. The Securities to be sold pursuant to
the Agreements have been duly and validly authorized, and when issued and paid
for in accordance with the Agreements and the Warrants, the Shares and the
shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”) will be duly authorized and validly issued, fully paid and
nonassessable, subject to no pledge, lien, claim, restriction or encumbrance
(except for any such pledge, lien, claim, restriction or encumbrance created,
directly or indirectly, by the Investor). No further approval or authority of
the stockholders or the Board of Directors of the Company will be required for
the issuance and sale of the Shares or the Warrant Shares contemplated herein.
No stockholder of the Company has any right to require the Company to register
the sale of any

5



--------------------------------------------------------------------------------



 



shares owned by the stockholder under the Securities Act in the Registration
Statement (as defined in Section 5.1(a)) (other than rights which have been
waived or otherwise will be ineffective with respect to the Shares pursuant to
the Registration Statement).
     2.7. Legal Proceedings. Except as disclosed in the SEC Documents, there is
no action, suit or proceeding before any court, governmental agency or body,
domestic or foreign, now pending or, to the actual knowledge of the Company or
any of its Subsidiaries, threatened in writing against the Company or its
Subsidiaries wherein an unfavorable decision, ruling or finding would reasonably
be expected to materially adversely affect the validity or enforceability of, or
the authority or ability of the Company to perform its obligations under this
Agreement.
     2.8. No Violations. Neither the Company nor any of its Subsidiaries is in
violation of its respective Certificate of Incorporation or by-laws, or is in
violation of any statute or law, judgment, decree, rule, regulation, ordinance
or order of any court or governmental or regulatory body, governmental agency,
arbitration panel or authority applicable to the Company or any of its
Subsidiaries, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, or is in default (and there
exists no condition which, with or without the passage of time or giving of
notice or both, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or by which the properties
of the Company are bound, which would be reasonably likely to have a Material
Adverse Effect.
     2.9. Governmental Permits, Etc. The Company and its Subsidiaries possess
all necessary franchises, licenses, certificates and other authorizations from
any foreign, federal, state or local government or governmental agency,
department or body that are currently necessary for the operation of their
respective business as currently conducted, except where such failure to possess
could not reasonably be expected to have a Material Adverse Effect. The Company
has not received any written notice of proceedings relating to the revocation or
modification of any such permit which, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to have a Material
Adverse Effect.
     2.10. Intellectual Property. The Company and its Subsidiaries own or
possess sufficient rights to use all patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how that
are currently necessary for the conduct of their respective businesses as now
conducted (the “Company Intellectual Property”), except where the failure to own
or possess would not have a Material Adverse Effect. Except as set forth in the
SEC Documents, (i) neither the Company nor any of its Subsidiaries has received
any written notice of, or has any actual knowledge of, any infringement or other
violation by the Company or its Subsidiaries of intellectual property rights of
any third party that, individually or in the aggregate, would have a Material
Adverse Effect and (ii) neither the Company nor any of its Subsidiaries has
received any written notice of any infringement by a third party of any Company
Intellectual Property that, individually or in the aggregate, would have a
Material Adverse Effect. There is no pending or, to the Company’s knowledge,
threatened (in writing) action, suit, proceeding or claim by others challenging
the validity of scope of any Company Intellectual Property, other than actions,
suits, proceedings and claims which would not reasonably be expected to have a
Material Adverse Effect.

6



--------------------------------------------------------------------------------



 



     2.11. Financial Statements. The consolidated financial statements of the
Company and its Subsidiaries and the related notes thereto included in the SEC
Documents present fairly and accurately in all material respects, the financial
position of the Company as of the dates indicated and the results of its
operations and cash flows for the periods therein specified subject, in the case
of unaudited statements, to normal year-end audit adjustments. Except as set
forth in such financial statements (or the notes thereto), such financial
statements (including the related notes) comply as to form in all material
respects with applicable rules and regulations of the SEC and have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis throughout the periods therein specified. The
financial statements referred to in this Section 2.11 contain all certifications
and statements required by Rule 13a-14 or 15d-14 under the Exchange Act, or 18
U.S.C. Section 1350 (Sections 302 and 906 of the Sarbanes-Oxley Act of 2002)
with respect to the report relating thereto.
     2.12. No Material Adverse Change. Except as the Company may have publicly
disclosed (and then solely to the extent so disclosed) in the SEC Documents,
press releases or in other “public disclosures” as such term is defined in
Section 101(e) of Regulation FD of the Exchange Act, in each case, filed or made
through and including the date hereof, since September 30, 2005 there has not
been (i) any material adverse change in the business, assets, financial
condition or results of operation of the Company and its Subsidiaries, taken as
a whole (ii) any obligation, direct or contingent, that is material to the
Company and its Subsidiaries taken as a whole, incurred by the Company or any of
its Subsidiaries, except obligations incurred in the ordinary course of
business, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company; or (iv) any loss or damage (whether or not
insured) to the physical property of the Company or any of its Subsidiaries
which has been sustained which has had a Material Adverse Effect.
     2.13. Nasdaq Compliance. The Common Stock is registered pursuant to Section
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and is quoted on the Nasdaq Capital Market (the “Nasdaq Stock Market”), and the
Company has taken no action intended to terminate the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the Nasdaq Stock
Market. Assuming the accuracy of the Investor’s representations hereunder, the
issuance of the Securities does not require shareholder approval, including,
without limitation, pursuant to Nasdaq Marketplace Rule 4530(i). The Company is
currently in compliance with all rules of the National Association of Securities
Dealers, Inc. and Nasdaq Market rules necessary for the continued quotation of
the Company’s Common Stock on the Nasdaq Stock Market, and to the Company’s
knowledge, Nasdaq currently is not contemplating terminating such quotation.
     2.14. No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

7



--------------------------------------------------------------------------------



 



     2.15. Insurance. The Company maintains and will continue to maintain
insurance against loss or damage by fire or other casualty and such other
insurance, including, but not limited to, product liability insurance, in such
amounts and covering such risks as is believed to be prudent and customary,
consistent with industry practice for the conduct of its and its Subsidiaries’
respective businesses and the value of their respective properties.
     2.16. Tax Matters. The Company and each of its Subsidiaries has timely
filed all federal, state, local and foreign income and franchise and other tax
returns required to be filed by any jurisdiction to which it is subject and has
paid all taxes due in accordance therewith, except where the failure to so
timely file or pay would not be likely to result in a Material Adverse Effect,
and no tax deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, nor does the Company or any of its Subsidiaries have
any knowledge of any tax deficiency which, if determined adversely to the
Company or any of its Subsidiaries, would reasonably be expected to have, a
Material Adverse Effect.
     2.17. Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940 and the rules
and regulations of the SEC thereunder.
     2.18. No Registration, Integration, etc. Assuming (i) the accuracy of the
representations and warranties made by, and compliance with the covenants of,
the Investor in Article 3 hereof and of all other Investors in their respective
Stock Purchase Agreements, and (ii) that the Placement Agent (as defined in
Section 3.9), has conducted all of its activities in relation to the Offering in
a manner permitted by all applicable Federal and state securities or other
applicable laws and in a manner consistent with the Company’s ability to rely
upon the exemption from registration provided by Regulation D and Section 4(2)
of the Securities Act, no registration of the Securities under the Securities
Act is required in connection with the offer and sale of the Securities by the
Company to the Investors as contemplated by this Agreement.
     2.19. Off-Balance Sheet Arrangements. There is no transaction, arrangement
or other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Documents that is not so disclosed.
     2.20. Transactions With Affiliates and Employees. Except as disclosed in
the SEC Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
     2.21. Foreign Corrupt Practices. Neither the Company nor its Subsidiaries,
to the knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to

8



--------------------------------------------------------------------------------



 



political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
     2.22. Disclosure. The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in the securities of the Company. All disclosure provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
     2.23. Placement Agent. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commission
(other than for persons engaged by an Investor or its investment advisor)
relating to or arising out of the transactions contemplated by the Agreements.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any claims relating to
placement agent fees, financial advisory fees or brokers’ commission. Other than
the Placement Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Shares.
     2.24. Non-Public Information. The Company has not disclosed to the Investor
information that would constitute material non-public information as of the
Closing Date other than the existence of the transaction contemplated hereby.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR.
The Investor represents, warrants and covenants to the Company as follows:
     3.1. Securities Law Representations and Warranties.
          (a) The Investor (i) is an “accredited investor” as defined in
Regulation D under the Securities Act, (ii) has the knowledge, sophistication
and experience necessary to make, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision like
that involved in the purchase of investments in securities issued by the Company
and investments in comparable companies, (iii) can bear the economic risk of a
total loss of its investment in the Securities and (iv) has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Securities;
          (b) The Investor is acquiring the Securities for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof;
          (c) The Investor was not organized for the specific purpose of
acquiring the Securities;

9



--------------------------------------------------------------------------------



 



          (d) The Investor will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder;
          (e) The Investor understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Investor’s compliance with,
representations, warranties, agreements, acknowledgements and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities;
          (f) The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the Offering;
          (g) The Investor acknowledges that the Company has represented that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the issue of the
Securities, in any jurisdiction outside the United States where action for that
purpose is required. If the Investor is located or domiciled outside the United
States it agrees to comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Securities
or has in its possession or distributes any offering material, in all cases at
its own expense;
          (h) The Investor has been furnished with all materials relating to the
business, financial condition, results of operations, properties, management,
operations and prospects of the Company and its Subsidiaries, including matters
referred to in the materials relating to the terms and conditions of the offer
and sale of the Securities which have been requested by the Investor. The
Investor has been afforded the opportunity to ask questions of the Company and
has received answers from an authorized representative of the Company which are
satisfactory to the Investor. Notwithstanding the foregoing, in entering into
this Agreement, the Investor represents that it is relying solely on the SEC
Documents, representations, warranties, covenants and agreements set forth in
this Agreement, which document supersedes and replaces any other written or oral
information communicated to the Investor; and
          (i) The Investor has independently evaluated the merits of its
decision to purchase Securities pursuant to this Agreement.
     3.2. Legends.
          (a) The Investor understands that, until the end of the applicable
holding period under Rule 144(k) of the Securities Act (or any successor
provision) with respect to the Securities, any certificate representing the
Shares, the Warrant or the Warrant Shares shall bear a legend in substantially
the following form:

10



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION THEREFROM.
The legend set forth above shall be removed (i) if the Shares, the Warrants or
the Warrant Shares have been resold or transferred pursuant to the Registration
Statement contemplated by Section 5 and the Registration Statement was effective
at the time of such transfer, (ii) if, in connection with a sale transaction,
such holder provides the Company with an opinion of counsel reasonably
acceptable to the Company to the effect that a public sale, assignment or
transfer of the Shares, the Warrants, or the Warrant Shares, as applicable may
be made without registration under the Securities Act, or (iii) upon expiration
of the applicable two-year holding period under Rule 144(k) of the Securities
Act (or any successor rule); provided that the Investor is not and has not been
within three months prior to such date, an “affiliate” of the Company (as such
term is defined in Rule 144 of the Securities Act). The Company may make a
notation on its records and/or provide instruction to its transfer agent
regarding the Company’s stock transfer records, consistent with the provisions
of this Section 3.2.
          (b) The Investor understands that, in the event Rule 144(k) as
promulgated under the Securities Act (or any successor rule) is amended to
change the two-year period under Rule 144(k) (or the corresponding period under
any successor rule), (i) each reference in this Section 3.2 of this Agreement to
“two years” or the “two-year period” shall be deemed for all purposes of this
Agreement to be references to such changed period, and (ii) all corresponding
references in the Securities shall be deemed for all purposes to be references
to the changed period, provided that such changes shall not become effective if
they are otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.
     3.3. Authorization; Enforcement; Validity. The Investor has full right,
power, authority and capacity (corporate, statutory or otherwise) to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement. This Agreement constitutes a valid and binding obligation of
the Investor enforceable against the Investor in accordance with its terms,
except (i) to the extent rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
(ii) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and (iii) enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     3.4. Certain Trading Limitations. The Investor (i) represents that on and
from the date the Investor first became aware of the Offering until the date
hereof he, she or it has not and (ii) covenants that for the period commencing
on the date hereof and ending on the public

11



--------------------------------------------------------------------------------



 



announcement of the Offering he, she or it will not, nor will any affiliates,
engage in any hedging or other transaction which is designed to or could
reasonably be expected to lead to or result in, or be characterized as, a sale,
an offer to sell, a solicitation of offers to buy, disposition of, loan, pledge
or grant of any right with respect to (collectively, a “Disposition”) the Common
Stock of the Company by the Investor or any other person or entity in violation
of the Securities Act. Such prohibited hedging or other transactions would
include without limitation effecting any short sale or having in effect any
short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including without limitation any put or call option) with
respect to the Common Stock of the Company or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock of the Company.
     3.5. No Sale of Securities. The Investor hereby covenants with the Company
not to make any sale of the Securities without (i) complying with the provisions
of this Agreement, including Section 5.3 hereof or (ii) satisfying the
requirements of the Securities Act and the rules and regulations promulgated
thereunder, including, without limitation, causing the prospectus delivery
requirement under the Securities Act to be satisfied, if applicable. The
Investor acknowledges that there may occasionally be times when the Company,
based on the advice of its counsel, determines that, subject to the limitations
of Section 5.3, it must suspend the use of the prospectus forming a part of the
Registration Statement until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the SEC or
until the Company has amended or supplemented such prospectus.
     3.6. Registration Questionnaire. The Investor has completed or caused to be
completed the Registration Questionnaire attached hereto as Exhibit D (or has
otherwise provided in a written form the information requested in such
Registration Questionnaire) and the signature page hereto, each for use in
preparation of the Registration Statement, and the information contained in such
completed Registration Questionnaire (or such other form provided by the
Investor) and on such signature page are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of the
effective date of the Registration Statement; provided that the Investor shall
be entitled to update such information by providing written notice thereof to
the Company prior to the effective date of the Registration Statement.
     3.7. No Advice. The Investor understands that nothing in this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Securities constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.
     3.8. NASD Compliance. The Investor acknowledges that if it is a Registered
Representative (as defined by the NASD) of a National Association of Securities
Dealers (“NASD”) member firm, the Investor must give such firm the notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.

12



--------------------------------------------------------------------------------



 



     3.9. Placement Agent Fees. The Investor acknowledges that (i) the Company
has engaged and authorized Canaccord Adams, Inc. referred to herein as the
“Placement Agent”) in connection with the Offering and the transactions
contemplated by this Agreement, (ii) the Company shall pay the Placement Agent a
commission and reimburse the Placement Agent’s expenses and the Company shall
indemnify and hold harmless the Investor from and against all fees, commissions
or other payments owing by the Company to the Placement Agent or any other
person or firm acting on behalf of the Company hereunder and (iii) registered
representatives of the Placement Agent and/or its designees (including, without
limitation, registered representatives of the Placement Agent and/or their
designees who may participate in the Offering and sale of the securities sold in
the Offering) may be paid a portion of the commissions paid to the Placement
Agent.
     3.10. Treatment of Non-Public Information. The Investor agrees (a) to hold
the existence, terms and conditions of the Offering in confidence and not to use
or disclose the same to any other person until such time as the Company files
with the SEC a Current Report on Form 8-K disclosing the Offering or publicly
announces the Offering, and (b) to hold certain other matters disclosed to it by
the Company in confidence and not to disclose the same to any other person until
such time as the Company files with the SEC a report publicly disclosing such
information, in accordance with the terms of the Confidentiality and
Nondisclosure Agreement previously entered into between the Company and the
Investor.
     3.11. SEC Reports. The Investor has reviewed copies of the Company’s Annual
Report on Form 10-K for the year ended September 30, 2005 (and any amendments
thereto), the Company’s Proxy Statement for its 2006 Annual Meeting of
Shareholders, (and any amendments thereto) and each of the Company’s Current
Reports on Form 8-K, if any, filed since September 30, 2005 (and any amendments
thereto).
4. COVENANTS.
     4.1. Trading Market. The Company shall use commercially reasonable best
efforts to comply with all requirements of the Nasdaq Stock Market with respect
to the issuance, listing and quotation of the Securities and the continued
listing and quotation of its Common Stock (including the Shares and the Warrant
Shares). The Company agrees that if the Company applies to have its Common Stock
traded on any other trading market, it will use commercially reasonable efforts
to cause the Shares and the Warrant Shares to be listed or quoted on such other
trading market.
     4.2. Certain Future Financings and Related Actions. Without the prior
consent of the Investor, the Company shall not cause the Offering to be
integrated with prior offerings by the Company in a manner that would require
the registration under the Securities Act of the sale of the Securities to the
Investor or in a manner that would require stockholder approval of the sale of
the Securities to the Investor.
     4.3. Public Disclosure. The Company will not issue any public statement,
press release or any other public disclosure listing the Investor as one of the
purchasers hereunder without the Investor’s prior written consent, except as may
be required by applicable law, rule or regulation, or rules of the Nasdaq Stock
Market or any exchange on which the Company’s securities are listed. The
Investor hereby consents to the issuance by the Company of a press release
announcing the transaction in the form of Exhibit E hereto.

13



--------------------------------------------------------------------------------



 



     4.4. Use of Proceeds. The Company will use the net proceeds from the sale
of the Securities pursuant to this Agreement for general corporate purposes
and/or acquisitions.
     4.5. Prospectus Delivery Requirements. Investor covenants and agrees that
it will comply with the prospectus delivery requirements of the Securities Act
as applicable to it in connection with the sales of Registrable Securities, as
defined in Section 5.1.

5.   REGISTRATION OF SHARES AND WARRANT SHARES AND COMPLIANCE WITH THE
SECURITIES ACT.

     5.1. Registration Procedures and Expenses. The Company shall:
          (a) subject to receipt of necessary information from the Investors,
including the information requested in the Registration Statement Questionnaire,
prepare and file with the SEC on or prior to the 30th calendar day following the
Closing Date hereof a registration statement (the “Registration Statement”) on
Form S-1 (or such other form as may be required) to enable the resale by the
Investor on a delayed or continuous basis under Rule 415 of the Securities Act
of the Shares and the Warrant Shares and any shares of Common Stock issued or
issuable in respect of the Shares and the Warrant Shares by virtue of any stock
split, stock dividend, recapitalization or similar event (the “Registerable
Securities”);
          (b) use commercially reasonable best efforts, subject to receipt of
necessary information from the Investor, including the information requested in
the Registration Statement Questionnaire, to cause the Registration Statement to
become effective within 90 calendar days after the Closing Date, and in any
event shall cause the Registration Statement to become effective within one
hundred and twenty (120) calendar days after the Closing Date (the “Required
Effectiveness Date”);
          (c) as expeditiously as practicable, prepare and file with the SEC
such amendments and supplements to the Registration Statement and the Prospectus
(as defined in Section 5.4 below) used in connection therewith and take all such
other actions as may be necessary to keep the Registration Statement current and
effective for a period (the “Registration Period”) not exceeding, with respect
to the Registrable Securities, the earlier of (i) the date on which all
Registrable Securities then held by the Investor may be sold or transferred in
compliance with Rule 144 under the Securities Act (or any other similar
provisions then in force) without any volume or manner of sale restrictions
thereunder, or (ii) such time as all Registrable Securities held by the Investor
have been sold (A) pursuant to a registration statement, (B) to or through a
broker or dealer or underwriter in a public distribution or a public securities
transaction, or (C) in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof so that
all transfer restrictions and restrictive legends with respect thereto, if any,
are removed upon the consummation of such sale;
          (d) promptly furnish to the Investor with respect to the Registrable
Securities registered under the Registration Statement such reasonable number of
copies of the Prospectus as the Investor may request, including any supplements
to or amendments to the Prospectus, in order to facilitate the public sale or
other disposition of all or any of the Registrable Securities by the Investor;

14



--------------------------------------------------------------------------------



 



          (e) promptly take such action as may be necessary to qualify, or
obtain, an exemption for the Registrable Securities under such of the state
securities laws of United States jurisdictions as shall be necessary to qualify,
or obtain an exemption for, the sale of the Registrable Securities in states
specified in writing by the Investor; provided, however, that the Company shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented,
subject itself to general taxation in any such jurisdiction or provide any
undertakings that cause the Company undue expense or burden;
          (f) bear all expenses in connection with the procedures in paragraphs
(a) through (e) and (g) of this Section 5.1 and the registration of the
Registrable Securities pursuant to the Registration Statement, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses (including filings
made with Nasdaq Stock Market); (ii) fees and expenses of compliance with
federal securities and state “blue sky” or securities laws; (iii) expenses of
printing (including printing certificates for the Registrable Securities and
Prospectuses); (iv) all application and filing fees, if any, in connection with
listing of the Registrable Securities with the Nasdaq Stock Market; and (v) all
fees and disbursements of counsel of the Company and independent certified
public accountants of the Company; provided, however, that the Investor shall be
responsible for paying the underwriting commissions or brokerage fees, and taxes
of any kind (including, without limitation, transfer taxes) applicable to any
disposition, sale or transfer of the Investor’s Registrable Securities. The
Company shall, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties);
          (g) advise the Investor promptly, but in any event within two business
days by e-mail, fax or other type of communication, and, if requested by such
person, confirm such advice in writing: (i) after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, or any other order issued by any
state securities commission or other regulatory authority suspending the
qualification or exemption from qualification of such Registrable Securities
under state securities or “blue sky” laws; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or
other order or to obtain its withdrawal at the earliest possible moment if such
stop order or other order should be issued; (ii) when the Prospectus or any
supplements to or amendments of the Prospectus have been filed, and, with
respect to the Registration Statement or any post-effective amendment thereto,
when the same has become effective; and (iii) when the SEC notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
SEC comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
the Investor that pertain to the Investor as a Selling Stockholder or to the
Plan of Distribution, but not information which the Company believes would
constitute material and non-public information);

15



--------------------------------------------------------------------------------



 



          (h) except if otherwise required pursuant to written comments received
from the SEC upon a review of such Registration Statement, include in the
Registration Statement the “Plan of Distribution” attached hereto as Exhibit F;
          (i) unless otherwise agreed to by holders of a majority of the
Registrable Securities held by the Investor and all Other Investors, neither the
Company nor any of its securities holders may include securities of the Company
(other than the Registerable Securities) in any Registration Statement filed
pursuant to this Agreement and the Company shall not after the date hereof enter
into any agreement in contravention of the foregoing;
          (j) if at any time during the Registration Period, there is not one or
more effective Registration Statements covering the resale of all Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than of Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to the Investor written notice of such
determination and if, within 20 days after receipt of such notice the Investor
shall so request in writing, the Company shall include in such registration
statement those Registrable Securities requested by the Investor to be so
included and which are not otherwise covered by one or more effective
Registration Statements;
          (k) not less than three business days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to the Investor copies of the “Selling
Stockholders” section of such document, the “Plan of Distribution,” any risk
factor contained in such document that addresses specifically this transaction
or the Selling Stockholders, as proposed to be filed, which documents will be
subject to the review and comment of the Investor and its counsel; provided
that, the failure of any Investor or his, her or its counsel to respond to such
proposed documents within five business days after receipt thereof shall be
deemed approval of same; and provided, further, that no such review and comment
shall inhibit the Company from filing the Registration Statement or otherwise
from complying with its obligations hereunder;
          (l) respond as promptly as practicable, but in any event within ten
business days, to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and, as promptly as practicable
provide the Investor true and complete copies of all correspondence from and to
the SEC relating to such Registration Statement that would not result in the
disclosure to the Investor of material and non-public information concerning the
Company;
          (m) comply in all material respects with the provisions of the
Securities Act, the Exchange Act and all rules of the SEC promulgated thereunder
with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement;

16



--------------------------------------------------------------------------------



 



          (n) File with the SEC a request for acceleration in accordance with
Rule 461 promulgated under the Securities Act within five (5) trading days after
the date that the Company is notified (orally or in writing (whichever is
earlier)) by the SEC that the Registration Statement will not be reviewed or be
subject to further review;
          (o) Take all other steps necessary to effect the registration of the
Registrable Securities;
          (p) cooperate with the Investor to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statements, which certificates
shall be free of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Investor may request; provided, that, the delivery of such certificates shall be
subject to the payment by the Investor of any transfer taxes, if applicable; and
          (q) file a Form D with respect to the Shares and the Warrants as
required under Regulation D.
     5.2. Delay in Effectiveness of Registration Statement. In the event the
Registration Statement is not declared effective by the Required Effectiveness
Date in accordance with Section 5.1(b), the Company shall pay in cash to the
Investor liquidated damages in the amount of 2.0% of the Aggregate Purchase
Price per month thereafter (pro rata for any portion thereof) until the earlier
of (i) the date on which the Registration Statement is first declared effective
by the SEC or (ii) the second anniversary of the Closing Date, any such payments
to be made monthly in arrears.
     5.3. Transfer of Registerable Securities; Suspension.
          (a) The Investor agrees that it will not effect any Disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act, except as
contemplated in the Registration Statement referred to in Section 5.1 or in
accordance with the Securities Act, and that it will promptly notify the Company
of any changes in the information set forth in the Registration Statement or the
Registration Statement Questionnaire regarding the Investor. The Company shall
not be required to include any Registerable Securities held by the Investor in
the Registration Statement if the Investor fails to complete, or update as
needed, the Registration Statement Questionnaire or provide the information
requested in such Registration Statement Questionnaire in accordance with this
Section 5.3.
          (b) Except in the event that paragraph (c) below applies, the Company
shall use its best efforts to, at all times during the Registration Period,
promptly (i) prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
and so that, as thereafter delivered to purchasers of the Registrable Securities
being sold thereunder, such

17



--------------------------------------------------------------------------------



 



Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor copies of any documents filed pursuant
to Section 5.3(b)(i); and (iii)inform the Investor that the Company has complied
with its obligations in Section 5.3(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Investor to that effect, will
use its best efforts to secure the effectiveness of such post-effective
amendment as promptly as possible and will promptly notify the Investor pursuant
to Section 5.3(b)(iii) hereof when the amendment has become effective).
          (c) In the event of (i) any request by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to a Registration Statement
or related Prospectus or for additional information; (ii) the issuance by the
SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose; (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading (a
“Subsection IV Event”), then the Company shall deliver a notice in writing to
the Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Registrable Securities pursuant to the Registration Statement (a “Suspension”)
until the Investor’s receipt of copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used. In the event of any Suspension,
the Company will use its commercially reasonable efforts, consistent with the
best interests of the Company and its stockholders, to cause the use of the
Prospectus so suspended to be resumed as soon as reasonably practicable after
the delivery of a Suspension Notice to the Investor. In the event of any
Suspension (an “Event”), the Company shall pay in cash to the Investor
liquidated damages in the amount of 2.0% of the Aggregate Purchase Price per
month thereafter (pro rata for any portion thereof) until the earlier of (i) the
first date after such Event on which the Investor either receives copies of a
supplemented or amended Prospectus prepared and filed by the Company or is
advised in writing by the Company that the current Prospectus may be used, or
(ii) the second anniversary of the Closing Date, any such payments to be made
monthly in arrears; provided, however, that the foregoing payment shall not
apply to any Suspension due to a potential merger, consolidation or other
acquisition transaction or entry by the Company into an agreement that causes a
Subsection IV Event, provided that the preceding exclusion from the foregoing
provision providing for the payment of liquidated damages upon the occurrence of
an Event shall negate the payment of liquidated damages that otherwise would
have been payable with respect to only (A) not more than two Suspensions in any
consecutive 12-month period and (B) of any such one or two Suspensions

18



--------------------------------------------------------------------------------



 



noted in (A), to Suspensions totaling not more than an aggregate of 45 days in
any consecutive 12-month period. For the avoidance of doubt, it is agreed that
in the event the aggregate Suspension days exceeds such 45 day limit, the
penalty shall only be payable for the days in excess of the 45 day limit.
     5.4. Indemnification. For the purpose of this Section 5.4, the term
“Registration Statement” shall include any preliminary or final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5.1 and the term “Rules and Regulations” means
the rules and regulations promulgated under the Securities Act.
          (a) Indemnification by the Company. The Company agrees to indemnify,
defend and hold harmless the Investor, its officers, directors, agents,
investment advisors, partners, members, managers, stockholders, trustees and
employees, and each person, if any, who controls the Investor (or any of such
other persons) within the meaning of the Securities Act, against any losses,
claims, damages, liabilities, costs or expenses to which the Investor or other
person may become subject (including, without limitation, reasonable legal and
other costs and expenses of preparing, investigating, defending, settling,
compromising or paying such losses, claims, damages, liabilities, costs or
expenses) (collectively, “Losses”), as incurred, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation insofar
as such losses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, including the Prospectus, financial statements and schedules, and all
other documents filed as a part thereof, as amended at the time of effectiveness
of the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the Prospectus, in the
form first filed with the SEC pursuant to Rule 424(b) of the Regulations, or
filed as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required (the “Prospectus”), or any amendment or
supplement thereto, (ii) the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, (iii) any inaccuracy in the representations and warranties
of the Company contained in this Agreement, or any failure of the Company to
perform its obligations under this Agreement, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Securities Exchange Act of
1934, as amended, state (“blue sky”) securities laws or any rule or regulation
promulgated thereunder; provided, however, that the Company will not be liable
in any such case to the extent that any such Loss arises out of or is based upon
(i) an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Prospectus or any amendment or
supplement of the Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor expressly for use in the Registration Statement or the Prospectus,
or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution, or (ii) the failure of the Investor
to comply with the covenants and agreements contained in Sections 3.5 or 5.3 of
this Agreement respecting resale of Registrable Securities, or (iii) the
inaccuracy of any representations made by the Investor in this Agreement or
(iv) any untrue statement or omission of a material fact in any Prospectus that
is corrected in any subsequent Prospectus that was delivered to the Investor
before the pertinent sale or sales by the Investor.

19



--------------------------------------------------------------------------------



 



          (b) Indemnification by the Investor. The Investor will indemnify,
defend and hold harmless the Company, each of its directors, each of its
officers who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, against any
Losses to which the Company, each of its directors, each of its officers who
sign the Registration Statement or such controlling person may become subject,
as incurred, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such Losses arise out of or are
based upon (i) any failure on the part of the Investor to comply with the
covenants and agreements contained in Sections 3.5 or 5.3 of this Agreement
respecting the sale of the Registrable Securities or (ii) the inaccuracy of any
representation or warranty made by the Investor in this Agreement or (iii) any
untrue statement of any material fact contained in the Registration Statement,
the Prospectus, or any amendment or supplement to the Registration Statement or
Prospectus, or the omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor expressly
for use therein; provided, however, that the Investor shall not be liable for
any such untrue statement or omission of which the Investor has delivered to the
Company in writing a correction at least two business days before the occurrence
of the transaction from which such loss was incurred. Notwithstanding the
provisions of this Section 5.4, the Investor shall not be liable for any
indemnification obligation under this Agreement in excess of the amount of net
proceeds received by the Investor from the sale of the Registrable Securities.
     5.5. Indemnification Procedure.
          (a) Promptly after receipt by an indemnified party under this
Section 5.5 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5.5, promptly notify the indemnifying
party in writing of the claim; but the omission so to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party for contribution or otherwise under the obligations to
indemnify contained in Section 5.4 to the extent it is not materially prejudiced
as a result of such failure.
          (b) In case any such action is brought against any indemnified party
and such indemnified party seeks or intends to seek indemnity from an
indemnifying party, the indemnifying party will be entitled to participate in,
and, to the extent that it may wish, jointly with all other indemnifying parties
similarly notified, to assume the defense thereof; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there is a conflict between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election to assume the
defense of such action, the indemnifying party will not be liable to such
indemnified party under this Section 5.5 for any

20



--------------------------------------------------------------------------------



 



legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:

  (i)   the indemnified party shall have employed such counsel in connection
with the assumption of legal defenses in accordance with the proviso to the
preceding sentence in Section 5.5(b) above (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel in each jurisdiction where counsel is reasonably necessary,
approved by such indemnifying party (such approval not to be unreasonably
withheld) representing all of the indemnified parties who are parties to such
action), or     (ii)   the indemnifying party shall not have counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

          (c) Settlement. The indemnifying party shall not be liable for any
settlement of any action, claim, suit, investigation, inquiry or proceeding
(including, without limitation, any shareholder or derivative action or
arbitration proceeding, whether commenced or threatened (collectively, a
“Proceeding”) effected without its written consent, which consent shall not be
unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending
Proceeding in respect of which any indemnified party is a party, unless such
settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such Proceeding.
          (d) Contribution. If a claim for indemnification under this
Section 5.5 is unavailable to an indemnified party (by reason of public policy
or otherwise), then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of any losses, claims, damages, liabilities or
expenses referred to in this Agreement, in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified party in
connection with the actions, statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying party
or indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any losses,
claims, damages, liabilities or expenses shall be deemed to include, subject to
the limitations set forth in this Section 5.5, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

21



--------------------------------------------------------------------------------



 



          (e) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5.5 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.5, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds from the sale of Registrable Securities by the Investor
exceeds the amount of any damages that the Investor has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No party to this Agreement guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any other party to this Agreement who was
not guilty of such fraudulent misrepresentation.
     5.6. Termination of Conditions and Obligations. The restrictions imposed by
Article 3 or Article 5 upon the transferability of the Registrable Securities
shall cease and terminate as to any particular number of the Registrable
Securities upon the termination of the Registration Period with respect to such
Registrable Securities.
     5.7. Rule 144. At all times during which there are Registrable Securities
outstanding which have not been previously (a) sold to or through a broker or
dealer or underwriter in a public distribution, or (b) sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(l) thereof, in the case of either clause (a) or
clause (b) in such a manner that, upon the consummation of such sale, all
transfer restrictions and restrictive legends with respect to such shares are
removed upon the consummation of such sale, the Company shall use commercially
reasonable best efforts to:
          (a) comply with the requirements of Rule 144(c) under the Securities
Act with respect to current public information about the Company;
          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at any time it is subject to such reporting requirements); and
          (c) furnish to any holder of Registrable Securities promptly after
receipt of a written request therefor (i) a written statement by the Company as
to its compliance with the requirements of said Rule 144(c), and the reporting
requirements of the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as such holder may reasonably request to avail
itself of any similar rule or regulation of the SEC allowing it to sell any such
securities without registration.
     5.8. Registration of Other Securities. Notwithstanding anything contained
herein to the contrary and for the avoidance of doubt, the parties hereto
acknowledge that (a) the Company has granted registration rights to Other
Investors with respect to Registrable Securities, and (b) any Registration
Statement prepared, filed and made effective under this Article 5 may also cover
the resale of such other securities.

22



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS.
     6.1. Notices. Except as specifically permitted by Section 5.1(g), all
notices, requests, consents and other communications hereunder shall be in
writing, shall be mailed (b) if within the United States by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (b) if delivered from outside the
United States, by International Federal Express or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
and (iv) if delivered by facsimile, upon electric confirmation of receipt if
sent during the normal business hours of the recipient and, if not, on the next
business day, and shall be delivered as addressed as follows:
if to the Company, to:
Medwave, Inc.
435 Newbury Street, Suite 206
Danvers, MA 01923
with a copy to:
Goodwin | Procter LLP
53 State Street
Boston, MA 02109
Attn: Stephen T. Adams
Tel: (617) 570-1121
Fax: (617) 523-1231
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
     6.2. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     6.3. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     6.4. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     6.5. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor
unless otherwise stated herein.

23



--------------------------------------------------------------------------------



 



     6.6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Massachusetts, without
giving effect to the principles of conflicts of law.
     6.7. Entire Agreement. This Agreement and the documents referenced herein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties.
     6.8. Finders Fees. Neither the Company nor the Investor nor any affiliate
thereof has incurred any obligation which will result in the obligation of the
other party to pay any finder’s fee or commission in connection with this
transaction, except for fees payable by the Company to the Placement Agent.
     6.9. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party. Facsimile signatures shall be deemed originals for
all purposes hereunder.
     6.10. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, heirs, executors and administrators and
permitted assigns of the parties hereto. With respect to transfers that are not
made pursuant to the Registration Statement (or Rule 144 but are otherwise made
in accordance with all applicable laws and the terms of this Agreement), the
rights and obligations of the Investor under this Agreement shall be
automatically assigned by the Investor to any transferee of all or any portion
of the Investor’s Securities who is a Permitted Transferee (as defined below);
provided, however, that within two business days prior to the transfer, (i) the
Company is provided written notice of the transfer including the name and
address of the transferee and the number of Securities as applicable to be
transferred; and (ii) that such transferee agrees in writing to be bound by the
terms of this Agreement as if such transferee were the Investor. (For purposes
of this Agreement, a “Permitted Transferee” shall mean any Person who (a) is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act, (b) receives the Securities in a transaction which is
in compliance with the Federal and applicable state securities law. Upon any
transfer permitted by this Section 6.10, the Company shall be obligated to such
transferee to perform all of its covenants under this Agreement as if such
transferee was the Investor.
     6.11. Expenses. The Company and the Investor shall bear its or his own
expenses in connection with the preparation and negotiation of the Agreement.
     6.12. Third Party Rights. Except as explicitly set forth in this Agreement,
nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement. Notwithstanding the foregoing,
the Placement Agent shall be deemed to be third-party beneficiary of the
representations, warranties and covenants made by the Company and the Investor
herein.

24



--------------------------------------------------------------------------------



 



     6.13. No Waiver. It is agreed that a waiver by either party of a breach of
any provision of this Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same party.
     6.14. Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
     6.15. Independent Nature of Investors’ Obligations and Rights. The
obligations of each of the Investor and the Other Investors that are
participating in the Offering are several and not joint. The decision of each of
the Investor and the Other Investors to purchase Securities pursuant to this
Agreement have been made by such Investor independently of any Other Investor.
Nothing contained herein and no action taken by Investor shall be deemed to
constitute the Investor and the Other Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investor and the Other Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Investor acknowledges that no Other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Other Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under this Agreement. Investor shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement and it shall not be necessary for any Other Investor to be joined
as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investor and the Other Investors have been
provided with the agreement for the purpose of closing a transaction with
multiple investors and not because it was required or requested to do so by the
Investor or the Other Investors.
[SIGNATURE PAGES FOLLOW]
COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.

                  MEDWAVE, INC.    
 
           
 
  By:        
 
   
 
   
 
  Name:    
 
  Title:    
 
                Amount of Subscription        
Accepted     $                                                                                                    
   

 



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

              [INVESTOR NAME]
 
                  (print full legal name of Investor)
 
       
 
   By:    
 
          (signature of authorized representative)
 
       
 
   Name:    
 
       
 
       
 
   Its:    
 
     

         
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
  Telephone:    
 
       
 
       
 
  Email:    
 
       
 
       
 
  Tax I.D. or SSN:    
 
       
 
            Address where Shares should be sent (if different from above):
 
       
 
       
 
       
 
       
 
       
 
       
 
            NUMBER OF SHARES AND WARRANTS SUBSCRIBED FOR:
 
       
 
  SHARES:          
 
       
 
  WARRANTS:    
 
       
 
            AGGREGATE PURCHASE PRICE:
 
             
 
       

27



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT (CONT.)
If Investor is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:
The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3040 of the NASD Conduct Rules.

                Name of NASD Member    
 
       
By:
       
Name:
 
   
Title:
       

28